NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0246n.06
                                                                                    FILED
                                      Case No. 14-3861                          Apr 07, 2015
                                                                           DEBORAH S. HUNT, Clerk
                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


JONATHAN ARIAS,                                      )
                                                     )       ON APPEAL FROM THE
       Plaintiff-Appellant,                          )       UNITED STATES DISTRICT
                                                     )       COURT     FOR      THE
v.                                                   )       SOUTHERN DISTRICT OF
                                                     )       OHIO
JANET NAPOLITANO, et al.,                            )
                                                     )            MEMORANDUM
       Defendants-Appellees.                         )              OPINION
                                                     )


       BEFORE: GUY, MOORE, McKEAGUE, Circuit Judges.

       PER CURIAM. Plaintiff Jonathan Arias was hired by the United States Border Patrol

through the Federal Career Intern Program in 2009.       His employment was terminated for

deficient performance prior to completion of his two-year probationary period. In this action,

Arias alleges that he is of African-American and Hispanic descent and that his termination was

motivated by race discrimination. The district court dismissed the action as barred by res

judicata pursuant to Federal Rule of Civil Procedure 41(a)(1)(B) because Arias had previously

voluntarily dismissed an action that was based on the same termination. In fact, Arias had twice

before voluntarily dismissed federal court actions that asserted wrongful termination claims

stemming from the same occurrence and, in the second action, expressly noted that the dismissal

was “with prejudice.”
Case No. 14-3861
Arias v. Napolitano, et al.

       Arias argues on appeal that the earlier dismissals are not entitled to adjudication-on-the-

merits effect. His arguments are meritless and are fairly and adequately addressed in the district

court’s opinion. To issue another opinion reiterating the analysis would be duplicative and is

unnecessary.    Accordingly, we AFFIRM the judgment of dismissal based on the analysis

contained in the opinion of the district court.




                                                  -2-